Citation Nr: 1417653	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-31 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to August 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran contends that he incurred an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, as a result of service.  He specifically contends that he incurred such disability as a result of transporting caskets containing soldiers who were killed in action from the cargo planes to the morgue.  During his January 2013 hearing, he provided testimony regarding his role in transporting these caskets and described witnessing the bodies of these soldiers being prepared for release to their families on several occasions.  Service treatment records indicate that the Veteran underwent a psychiatric consultation in December 1970 related to the fear of driving.  The post-service treatment records document the diagnosis and treatment of various psychiatric disorders, including PTSD and major depressive disorder, beginning in December 2008.  The Veteran has not been afforded a VA examination to determine whether he has a psychiatric disorder that is related to his military service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); and 38 C.F.R. § 3.159(c)(4) (2013).

The Veteran's service personnel records confirm that he was given a temporary duty assignment at McGuire Air Force Base from April 1972 to July 1972 and that he was assigned to the 438th Transportation Company.  However, in June 2010, the RO issued a memorandum addendum finding that there was insufficient information to forward the Veteran's information to the Joint Services Records Research Center (JSRRC) or that the reported stressor was not capable of substantiation.  However, credible supporting evidence need not corroborate every detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The records need only imply the veteran's participation (e.g., to not controvert the veteran's assertion that he was present when the events the records establish that his unit experienced occurred). See Pentecost v. Principi, 16 Vet. App. 124, 128-129   (2002).  In this case, the evidence of record shows that the Veteran was a vehicle operator and dispatcher and that had been responsible for the security of transported cargo.  Thus, the RO should attempt to verify whether McGuire Air Force Base received caskets of soldiers killed in action during this time and whether the 438th Transportation Company was responsible for transporting such caskets from the cargo planes to the morgue with the JSRRC and/or directly with McGuire Air Force Base. 

A December 1970 psychological consultation from the United States Air Force (USAF) Regional Hospital at Eglin which suggested that the Veteran was having a "straightforward phobic reaction" to driving following a motor vehicle accident.  The author of this consultation report indicated that he would treat this reaction as an "outpatient."  Such records are not contained in the claims file and it is not clear whether the Veteran actually underwent such outpatient treatment.  On remand, an attempt to obtain such outpatient treatment records should be conducted.

In a December 2009 VA treatment note, the Veteran indicated that he had applied for Social Security Administration (SSA) benefits due to his PTSD and that his claim had been denied.  VA has a duty to obtain relevant SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, must be obtained.

During his January 2013 hearing before the Board, the Veteran testified that he had received psychiatric treatment at the Long Island Recovery Center in 2008 following a suicide attempt.  In addition, the Veteran has indicated that his civilian employment as a police officer was terminated following the 2008 suicide attempt, suggesting that he may have undergone an employment mental health evaluation.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed acquired psychiatric disorder since service, to include the Long Island Recovery Center and any employment mental health evaluations.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include records from the Long Island Recovery Center, as well as any employment mental health evaluations.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain all outpatient mental health treatment reports from USAF Regional Hospital at Eglin as referenced in the December 1970 psychological consultation.  The RO must also obtain the Veteran's updated VA treatment records from the Bronx VA Medical Center demonstrating treatment and/or evaluation for an acquired psychiatric disorder from October 2012 to the present.  The RO must also contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including the administrative decision on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must forward the Veteran's statements of his alleged PTSD stressor, as well as copies of his service personnel records and any other relevant evidence, to the Joint Services Records Research Center (JSRRC) and McGuire Air Force Base, or any other indicated institution, to verify whether McGuire Air Force Base received caskets of soldiers killed in action and whether the 438th Transportation Company transported such caskets to the morgue between April 1972 and October 1972.  Unit histories of the Veteran's unit during the applicable period must also be obtained.

3.  Following the completion of the above development, and the receipt of any additional records, the Veteran must be afforded an appropriate VA examination to determine the whether any previously or currently diagnosed psychiatric disorder, to include PTSD and major depressive disorder, is related to his military service.  All indicated tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether any currently diagnosed psychiatric disorder is related to service.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed psychiatric disorder, to include PTSD and major depressive disorder, is related to the Veteran's active duty service, or to any incident therein.  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.
.
The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

